UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-6821


WANELEY WRAY BROWN, a/k/a Waynely Brown,

              Petitioner - Appellant,

       v.

UNITED STATES OF AMERICA,

              Respondent - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, District Judge. (1:17-cr-00017-MR)


Submitted: November 16, 2017                                  Decided: December 6, 2017


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Waneley Wray Brown, Appellant Pro Se. Amy Elizabeth Ray, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Waneley Wray Brown appeals the district court’s order and judgment denying his

petition for a writ of error coram nobis. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Brown v. United

States, No. 1:17-cv-00017-MR (W.D.N.C. June 19, 2017). We grant Brown leave to

proceed in forma pauperis and his motion to supplement his informal brief. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2